Case: 16-10289   Document: 00514528995        Page: 1   Date Filed: 06/26/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                               United States Court of Appeals

                                    No. 16-10289
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 26, 2018

UNITED STATES OF AMERICA,                                        Lyle W. Cayce
                                                                      Clerk
             Plaintiff - Appellee

v.

DAVID LYMAN SPALDING,

             Defendant - Appellant




                Appeals from the United States District Court
                     for the Northern District of Texas


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      David Lyman Spalding convinced about a hundred people—neighbors,
strangers, and even his jeweler—to lend his companies millions of dollars. As
Spalding put it, his ventures were poised to strike pay dirt; all they needed was
a bit more cash. He obtained loans by promising rapid repayment and stock
options, and by assuring that he would use the money for the business. In fact,
Spalding spent much of it on himself. Eventually, an investor tipped the FBI,
a grand jury indicted, and a petit one convicted. Spalding now appeals his con-
victions and sentences for various fraud and perjury charges. We affirm.
    Case: 16-10289    Document: 00514528995    Page: 2   Date Filed: 06/26/2018



                                No. 16-10289
                                      I.
                                      A.
      From about 2004 to 2010, Spalding founded and ran several companies,
including Wind Plus Inc. and Wind Plus Holdings, Inc. (collectively, Wind
Plus). Spalding billed these businesses to investors as seeking to sell energy
projects, wind power, and wind-farm sites.
      The pitch was simple: Wind Plus was about to go public and presented
guaranteed returns. In exchange for loans, Spalding offered short-term prom-
issory notes and potential stock options in the soon-to-be-public corporation.
He also erected a pyramid scheme, pledging extra options to lenders who con-
vinced others to chip in. Making overtures to some noteholders, Spalding
falsely promised to use “a hundred percent” of their loans on Wind Plus’s pro-
jects and legal fees. To others, he fabricated the scope of Wind Plus’s designs
and prospects.
      Spalding also sent updates that swayed some backers to double down.
He issued fake newsletters about Wind Plus’s financing opportunities and
third-party offers. He claimed to have entered valuable agreements that didn’t
exist. And he falsely described Wind Plus as shouldering only a “small amount
of outstanding debt.” Nevertheless, said Spalding, the company was “burn[ing]
through cash” and required more capital to “cover[] legal and outside consult-
ing expenses, secur[e] additional leases, and build[] overall momentum.”
      Reality painted a more sobering portrait. Wind Plus lacked a business
plan and financial oversight. Burdened by scores of unpaid notes, the company
swiftly incurred new expenses without compensating workers. At one point,
Wind Plus Inc. failed to pay taxes and its corporate status lapsed. At another,
Wind Plus saw its bank accounts dwindle to $4,000. Even its one success—a




                                      2
     Case: 16-10289       Document: 00514528995         Page: 3    Date Filed: 06/26/2018



                                      No. 16-10289
$2.3 million return on the sale of a project site—occurred despite Spalding’s
refusing to pay for proper wind data. 1
       But as the firm floundered, its founder flourished. Wind Plus occasion-
ally “advanced” Spalding sums ranging from $10,000 to $50,000 at a time.
Spalding obtained $1,638,170 through wires and cashiers’ checks, and another
$485,525 in cash withdrawals. All told, he pilfered $2,123,695 from company
coffers. 2
       Spalding, in fact, had no personal bank accounts; he just tapped Wind
Plus’s. In the year he informed investors that Wind Plus was “burn[ing]
through cash,” for example, his personal expenses comprised over one third of
the company’s expenditures. And Spalding masked his actions by transferring
funds from Wind Plus’s main account to a shell account, which he then used to
replenish the main one after his assorted purchases.
       What did he buy? A forensic accountant traced how investor funds cov-
ered Spalding’s rent, utilities, homeowners’ dues, taxes, groceries, dating ser-
vices, and membership in a singles’ vacation club. Spalding’s more lavish
spends included a home, Mercedes-Benz, yacht consultant, Caribbean vaca-
tion, $76,000 engagement ring, 3 six-figure wedding, and European honeymoon.
       Tired of Spalding’s “grandiose” but empty promises of repayment, one
suspicious noteholder contacted the FBI. Others sued. Spalding then person-
ally filed for Chapter 13 bankruptcy and sought to reorganize the Wind Plus
companies under Chapter 11.




       1 The buyers originally offered $5 million, but withdrew that bid when they learned
that Wind Plus had failed to do appropriate studies. Several Wind Plus workers besides Spal-
ding salvaged the sale at $3.7 million.
       2 According to one government exhibit, the total was a dollar more. The parties do not

assign the difference any import.
       3 Spalding also convinced the jeweler who sold him that ring to invest in Wind Plus.

                                             3
       Case: 16-10289   Document: 00514528995    Page: 4   Date Filed: 06/26/2018



                                  No. 16-10289
        Wind Plus’s Chapter 11 filings drew skepticism. Spalding produced no
financial records besides bank statements. And the records he did provide
failed to blunt concerns. They “showed really unusual expenses” that, accord-
ing to the Chapter 11 trustee, “weren’t reflected in any . . . bankruptcy paper-
work.”
        Thus Wind Plus’s proceedings converted from Chapter 11 to Chapter 7—
from reorganization to liquidation. Yet, when the Chapter 7 trustee asked for
financial documents besides bank statements, Spalding provided none. (The
trustee later learned that Spalding used Wind Plus’s bank accounts instead of
keeping his own.) Also odd was Spalding’s claim that during his tenure he had
pocketed only one year’s salary, worth $42,000. Some amended filings further
disclosed that Wind Plus had transferred—outside the course of ordinary busi-
ness—Harry Winston jewelry and Ritz-Carlton sundries to Spalding’s wife.
        The bankruptcy proceedings proved pivotal not just for what Spalding
put on paper, but also for what he said aloud. Spalding allegedly perjured him-
self during a creditors’ meeting when asked to describe Wind Plus’s notehold-
ers.
        Despite lender lawsuits and Wind Plus’s bankruptcy, Spalding kept col-
lecting new noteholders for yet another entity, Baseload Energy, LLC. He se-
cured those loans through the familiar gambit. He promised to use the funds
on things like the company’s attorney’s fees, confirmed that he would not take
any salary until he got the latest project funded, and falsely claimed that he
had secured a bank’s “commitment to purchase 100 percent” of a venture. Spal-
ding’s speeches said nothing of bankruptcy, or lawsuits, or tax troubles, or his
intent to use the loans to bankroll his personal life. Thus he continued to pocket
the lenders’ “investments.”




                                        4
    Case: 16-10289       Document: 00514528995   Page: 5   Date Filed: 06/26/2018



                                  No. 16-10289
      The upshot: ninety-seven people gave Spalding $3,755,521. And instead
of receiving quick and full repayment as promised, the few noteholders who
recouped anything got pennies on the dollar.
                                       B.
      In its final superseding indictment, a federal grand jury charged Spal-
ding with seven offenses: two counts of wire fraud (Counts One and Three), 4
one count of mail fraud (Count Two), 5 two counts of false testimony under oath
(Counts Four and Five), 6 and two counts of bankruptcy fraud by false state-
ment (Counts Six and Seven). 7 Spalding successfully moved to dismiss Count
Seven on multiplicity grounds. He unsuccessfully moved to suppress state-
ments he gave during a deposition in an investor’s civil suit. That motion relied
on the Fifth Amendment’s privilege against self-incrimination, but the govern-
ment disclaimed plans to introduce the deposition and the district court ruled
the prior testimony fair game for impeachment.
      The trial lasted seven days. Included on the government’s witness list
were some spurned investors, a forensic accountant, the bankruptcy trustees,
and former Wind Plus workers. The investors described Spalding’s represen-
tations, omissions, and failures to repay, and underscored that they would not
have invested had Spalding been forthcoming about his past and plans. The
forensic accountant traced activity on Wind Plus’s six bank accounts to show
how Spalding diverted company funds for personal expenses. The trustees tes-
tified about the bankruptcy proceedings and confirmed that Spalding’s filings
reflected his penchant for transferring Wind Plus funds outside the enter-
prise’s “ordinary course of business.” And the Wind Plus workers explained



      4 18 U.S.C. § 1343.
      5 18 U.S.C. § 1341.
      6 18 U.S.C. § 152(2).
      7 18 U.S.C. § 152(3).

                                        5
     Case: 16-10289        Document: 00514528995           Page: 6     Date Filed: 06/26/2018



                                        No. 16-10289
how Spalding controlled the company but balked at spending money for busi-
ness purposes. One Wind Plus consultant recalled how Spalding admitted his
intent not to repay noteholders.
       Though Spalding did not testify, he mounted a vigorous defense. His trial
counsel cast him as an unwary and failed businessman who otherwise paid
legitimate expenses. Several defense witnesses, however, belied that narra-
tive. Wind Plus’s former corporate counsel, for example, verified that Spalding
“us[ed] funds that were invested in Wind Plus in part to pay personal living
expenses.” (Spalding waived whatever attorney-client privilege he may have
enjoyed with Wind Plus’s counsel.) Another former officer testified that Spal-
ding “misled” him, and that the company’s brass and investors alike “fell in the
same trap.” This witness also recounted how the board of directors eventually
ousted Spalding, only to discover “nothing” to build on besides “[h]ot air.” An-
other former colleague attested that Spalding hid company financials not just
from investors, but from corporate officers, too.
       The jury convicted on all six counts and the district court imposed a var-
iant, below-Guidelines term of 180 months in prison. 8 The sentence required
Spalding to pay restitution for $3,391,146.80 and to forfeit his house. 9 Spalding
timely appealed. 10




       8  The district court imposed 180 months on each fraud count and 60 months on each
of the others, all to run concurrently. As we discuss below, Spalding argues that the district
court applied the wrong Guidelines manual and miscalculated his sentencing range.
        9 Spalding does not independently challenge the court’s forfeiture order. Rather, he

maintains that “[i]f this case is remanded, the parts of the judgments relating to [forfeiture]
should be reversed as well.”
        10 While his appeal was pending, Spalding filed a pro se petition for a writ of certiorari

before judgment. The Supreme Court denied that request. Spalding v. United States, 138 S.
Ct. 1602 (2018).
                                                6
     Case: 16-10289      Document: 00514528995         Page: 7    Date Filed: 06/26/2018



                                      No. 16-10289
                                            II.
        We start with Spalding’s sufficiency challenges. We give the evidence a
de novo look, probing “whether, considering the evidence and all reasonable
inferences in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.” United States v. Gibson, 875 F.3d 179, 185 (5th Cir. 2017) (quoting
United States v. Vargas-Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc)).
This is a “highly deferential” task, one requiring us to accept all credibility
choices and reasonable inferences the jury made to support its verdict. United
States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013). 11 Spalding targets four of his
six convictions.
                                            A.
        First are the mail- and wire-fraud counts. The evidence sufficed to prove
each.
        Wire fraud comprises three elements: “(1) a scheme to defraud; (2) the
use of, or causing the use of, wire communications in furtherance of the
scheme; and (3) a specific intent to defraud.” United States v. Harris,
821 F.3d 589, 598 (5th Cir. 2016); accord 18 U.S.C. § 1343. The same is true
for mail fraud, except the second element involves “use of the mails,” not wires,
“to execute [the] scheme.” United States v. Lucas, 516 F.3d 316, 339 (5th Cir.
2008) (quoting United States v. Dotson, 407 F.3d 387, 391–92 (5th Cir. 2005));
accord 18 U.S.C. § 1341. For both crimes, showing a “scheme to defraud” re-
quires proof that Spalding “made some kind of a false or fraudulent material




         Spalding invokes the so-called “equipoise rule,” asserting that we must reverse “if
        11

the evidence equally supports a finding of guilt or innocence.” Cf. United States v. Ortega-
Reyna, 148 F.3d 540 (5th Cir. 1998). That rule no longer governs, however. See Vargas-
Ocampo, 747 F.3d at 301–02.
                                             7
    Case: 16-10289    Document: 00514528995     Page: 8   Date Filed: 06/26/2018



                                 No. 16-10289
misrepresentation.” Harris, 821 F.3d at 598 (quoting United States v. Curtis,
635 F.3d 704, 718 (5th Cir. 2011)).
      At issue are the first and third elements: fraudulent scheme and specific
intent. The government failed to show both, Spalding maintains, because Wind
Plus did some legitimate business. He highlights “change[s] in market condi-
tions” and his lack of “experience or discipline to run such a large operation.”
Spalding thus suggests that bad luck, not bad faith, explain the unpaid notes.
      A rational jury could disagree. Regarding the fraudulent scheme, the ev-
idence detailed a years-long con comprising patently fraudulent, material mis-
representations. Both government and defense witnesses confirmed Spalding’s
scheme to induce investments through deception. And no doubt Spalding’s mis-
representations were material, for the victims consistently testified that they
would not have cut Spalding checks had he been honest. As for his mental
state, Spalding’s concerted efforts to mask the ruse expose his specific intent
to defraud. Consider, for instance, his fake updates, his reluctance to pay for
business expenses, or his emails about Wind Plus’s “cash burn” during his per-
sonal spending spree. Recall also that Spalding promised to take no salary and
to use the victims’ money on the business, but then funneled funds to himself.
Or take the Wind Plus consultant (and defense witness) at his word: Spalding
admitted his intention not to repay.
      All that sustains the jury verdict on the mail- and wire-fraud counts.
                                       B.
      The evidence similarly supported Spalding’s conviction on Count Four—
giving false testimony during a bankruptcy proceeding.
      Federal law prohibits persons from “knowingly and fraudulently
mak[ing] a false oath or account in or in relation to any case under title 11” of
the Bankruptcy Code. 18 U.S.C. § 152(2). This crime has five elements: (1) a
bankruptcy proceeding; (2) a statement made under penalty of perjury in that
                                       8
    Case: 16-10289     Document: 00514528995      Page: 9   Date Filed: 06/26/2018



                                  No. 16-10289
proceeding; (3) the statement concerned a material fact; (4) the statement was
false; and (5) the defendant made it knowingly and fraudulently. United States
v. Grant, 850 F.3d 209, 214 (5th Cir.), cert. denied, 138 S. Ct. 257 (2017); accord
United States v. Marston, 694 F.3d 131, 133 (1st Cir. 2012).
      When asked in a creditors’ meeting to “describe the noteholders and their
relationship with the two Wind entities,” Spalding said under oath:
      They signed promissory notes with the Wind Plus entity, the cor-
      porate parent in Canada, not the Wind Plus subsidiaries that we
      have shown are in Chapter 7 bankruptcy. A substantial amount of
      the notes, promissory notes were repaid. There was approximately
      20 plus individuals that loaned money to the company. But those
      notes were back in 2004, 2005.
The indictment alleged that in those four sentences Spalding managed three
falsehoods: (1) there were then over seventy individual noteholders, not “ap-
proximately 20 plus”; (2) only nine, not “a substantial amount” of those notes
were repaid; and (3) the notes were not limited to 2004 and 2005.
      Spalding insists that his statements were either opinions or literally
true, and that therefore the government failed to prove falsity and criminal
intent. He chiefly relies on Bronston v. United States, where the Supreme
Court held that perjury statutes do not punish “an answer, under oath, that is
literally true but not responsive to the question asked and arguably misleading
by negative implication.” 409 U.S. 352, 352–53, 362 (1973); cf. 18 U.S.C. § 1621.
      This appeal is not the first time Spalding leveled his falsity and intent
arguments; the jury heard and rejected them as well. We see no reason to dis-
turb that sound judgment. Rational jurors could have found beyond a reason-
able doubt that Spalding knowingly lied about the lenders’ number, their re-
payments, and the relevant timeframe to “deceive or cheat [a] creditor [or] trus-
tee.” 5th Cir. Pattern Jury Instructions (Criminal) § 2.08(B) (2015). And the
jury reasonably rejected Spalding’s position that his answer was literally true

                                        9
    Case: 16-10289        Document: 00514528995          Page: 10     Date Filed: 06/26/2018



                                       No. 16-10289
or expressed no facts. See United States v. Nixon, 816 F.2d 1022, 1030 (5th Cir.
1987) (“If in the natural meaning in the context in which [the defendant’s]
words were used they were materially untrue, perjury was established.”).
       Nor does Bronston aid Spalding. There, an examiner asked whether
Bronston had ever owned a Swiss bank account, and Bronston’s answer was
orthogonal but “true and complete on its face”: it accurately stated that
Bronston’s company had briefly banked with the Swiss. 409 U.S. at 354, 359.
To support a perjury conviction, the government argued that Bronston misled
with “literal truthfulness” that “unresponsively addressed” his company’s af-
fairs, “thereby implying that he had no personal Swiss bank account at the
relevant time.” Id. at 355. The Supreme Court reversed because perjury stat-
utes do not punish “answers unresponsive on their face but untrue only by
‘negative implication.’” Id. at 361. Rather, “any special problems arising from
the literally true but unresponsive answer are to be remedied through the
‘questioner’s acuity’ and not by a federal perjury prosecution.” Id. at 362; see
also id. (“[T]he examiner’s awareness of unresponsiveness should lead him to
press another question or reframe his initial question with greater precision.”).
       At best (from Spalding’s perspective), Bronston is inapposite. Bronston’s
statement was evasive and facially true, Spalding’s responsive and false—tri-
ply so. When asked to describe noteholders, Spalding lied about when,
whether, and how many people either executed notes or got repaid. See United
States v. Schafrick, 871 F.2d 300, 303 (2d Cir. 1989) (“If an answer is respon-
sive to the question, then there is no notice to the examiner and no basis for
applying Bronston.”). 12



       12 Bronston itself suggested that a case like Spalding’s could support a perjury convic-
tion, noting that “it is very doubtful that an answer which, in response to a specific quantita-
tive inquiry, baldly understates a numerical fact can be described as even ‘technically true.’”
409 U.S. at 598 n.3.
                                              10
    Case: 16-10289         Document: 00514528995           Page: 11      Date Filed: 06/26/2018



                                         No. 16-10289
       The jury was well within bounds to find Spalding guilty on this count.
                                               III.
       Spalding also asserts that the district court erred in denying his motion
to suppress some prior statements under the Fifth Amendment. 13 According to
Spalding, a state court unconstitutionally compelled him to answer a disgrun-
tled investor’s questions during a deposition—testimony that the district court
should have suppressed from his criminal case. This Fifth-Amendment claim
is a nonstarter.
       First, and on this record, the district court’s decision denying Spalding’s
motion is unreviewable. Appraising suppression motions on appeal typically
involves two steps: the merits (we afford factual findings clear-error deference
but view legal conclusions de novo), and the injury (we ask whether the viola-
tion was harmless beyond a reasonable doubt). See United States v. Mendez,
885 F.3d 899, 907 (5th Cir. 2018). But attempting that second step here would
be impossible because Spalding neither testified nor proffered what he would
have said. See United States v. Turner, 674 F.3d 420, 434 (5th Cir. 2012) (denial
of a Fifth-Amendment motion to suppress is unreviewable “without any record
of what [the defendant] would have said” had he testified); see also Luce v.
United States, 469 U.S. 38, 42 (1984); United States v. Bond, 87 F.3d 695, 700
(5th Cir. 1996). 14 We would have no way to measure the harm inflicted by the


       13  The Fifth Amendment guarantees that no one “shall be compelled in any criminal
case to be a witness against himself,” U.S. Const. amend. V, a right germane to both criminal
and civil cases, see Minnesota v. Murphy, 465 U.S. 420, 426 (1984).
        14 Spalding recognizes that he “did not directly state that he would testify if the district

court granted his motion to suppress,” but claims that his “persistence in obtaining a ruling
indicates that [he] would have testified if given the opportunity.” That argument, however,
invites us to do what United States v. Bond bars: to guess Spalding’s motives and testimony.
See, e.g., 87 F.3d at 700 (holding that a defendant who neither testified nor proffered “failed
to preserve [his Fifth-Amendment] issue for appellate review” and warning that “because ‘an
accused’s decision whether to testify seldom turns on the resolution of one factor, a reviewing
court cannot assume that the adverse ruling [on a suppression motion] motivated a defend-
ant’s decision not to testify’” (quoting Luce, 469 U.S. at 42)). We decline Spalding’s invitation.
                                                11
    Case: 16-10289       Document: 00514528995         Page: 12     Date Filed: 06/26/2018



                                      No. 16-10289
district court even if we agreed that Spalding’s deposition testimony comprised
compelled admissions.
       There lies the second, independent problem with Spalding’s claim: he
was not “compelled” to speak at all. Generally, the Fifth-Amendment privilege
“is not self-executing.” Roberts v. United States, 445 U.S. 552, 559 (1980). “If a
defendant desires the protection of the privilege, he must claim it or his state-
ments will not be considered ‘compelled’ within the meaning of the Fifth
Amendment.” United States v. Locke, 482 F.3d 764, 767 (5th Cir. 2007). 15 Spal-
ding, however, never invoked the Fifth-Amendment privilege during his depo-
sition. The district court correctly denied his motion to suppress.
       To be sure, we accept “even the most feeble attempt to claim a Fifth
Amendment privilege.” United States v. Goodwin, 470 F.2d 893, 902 (5th Cir.
1972). But a person’s invocation must still be “timely,” Roberts, 445 U.S. at
559, and “sufficiently definite to apprise the questioner”—or, in this case, a
state-court judge—“of his intention,” Goodwin, 470 F.2d at 902 (quoting Quinn
v. United States, 349 U.S. 155, 164 (1955)).
       Spalding did not timely indicate his intent to invoke his Fifth-Amend-
ment privilege. He instead asserted a “contractual duty to maintain certain
business information confidential” and attorney-client privilege under state
law. See Bradt v. Smith, 634 F.2d 796, 800 (5th Cir. 1981); Fed. R. Evid. 501.
Neither point flagged a Fifth-Amendment issue. Spalding therefore failed to
alert his questioner or the state court that he wished to raise a constitutional
shield.
       Spalding’s Fifth-Amendment challenge fails.



       15The seminal Miranda decision is a “limited exception” to this rule. See Roberts, 445
U.S. at 560; Miranda v. Arizona, 384 U.S. 436 (1966). But Miranda does not apply here.
However volatile Spalding’s state-court litigation may have been, his deposition was not a
custodial interrogation. See United States v. White, 589 F.2d 1283, 1285 (5th Cir. 1979).
                                             12
    Case: 16-10289       Document: 00514528995         Page: 13     Date Filed: 06/26/2018



                                      No. 16-10289
                                            IV.
       Spalding also appeals the admission of several summary charts recap-
ping Wind Plus’s bank records. Those exhibits included a column or category
relaying a forensic accountant’s opinion that some expenditures funded Spal-
ding’s “personal expenses.” Because the bank records themselves did not pur-
port to identify business and personal expenses, Spalding asserts that the
charts misrepresented the underlying records and misled the jury. He also
charges the district court with failing to provide appropriate instructions. Any
error was harmless.
       “We review the admission of evidence, including summaries and sum-
mary testimony, for abuse of discretion.” United States v. Armstrong, 619 F.3d
380, 383 (5th Cir. 2010). “If there is error, it is ‘excused unless it had a sub-
stantial and injurious effect or influence in determining the jury’s verdict.’” Id.
(quoting United States v. Harms, 442 F.3d 367, 375 (5th Cir. 2006)).
       Federal Rule of Evidence 1006 offers one avenue for presenting charts at
trial. 16 A party “may use a summary, chart, or calculation to prove the content
of voluminous writings, recordings, or photographs that cannot be conveniently
examined in court.” Fed. R. Evid. 1006; accord Harms, 442 F.3d at 375 (“Rule
1006 applies to summary charts based on evidence previously admitted but
which is so voluminous that in-court review by the jury would be inconvenient.”
(quoting United States v. Taylor, 210 F.3d 311, 315 (5th Cir. 2000)). Such
charts are admissible when
       (1) they are based on competent evidence already before the jury,
       (2) the primary evidence used to construct the charts is available
       to the other side for comparison so that the correctness of the sum-
       mary may be tested, (3) the chart preparer is available for cross-

       16 Rule 611 provides another path, permitting a party to use charts as “pedagogical
device[s],” but not as substantive evidence. Harms, 442 F.3d at 375 (quoting United States v.
Buck, 324 F.3d 786, 790 (5th Cir. 2003)). Because the district court admitted the charts as
substantive evidence, we focus on Rule 1006.
                                             13
    Case: 16-10289        Document: 00514528995          Page: 14      Date Filed: 06/26/2018



                                        No. 16-10289
       examination, and (4) the jury is properly instructed concerning use
       of the charts. 17
United States v. Bishop, 264 F.3d 535, 547 (5th Cir. 2001); accord United States
v. Lucas, 849 F.3d 638, 644–45 (5th Cir. 2017). Because a chart admitted under
Rule 1006 is substantive evidence, jurors may bring it to the deliberation room.
E.g., Bishop, 264 F.3d at 547.
       Courts must be cautious with Rule 1006 charts. “[B]ecause summaries
are elevated under Rule 1006 to the position of evidence,” we have warned,
“care must be taken to omit argumentative matter in their preparation lest the
jury believe that such matter is itself evidence of the assertion it makes.”
United States v. Smyth, 556 F.2d 1179, 1184 n.12 (5th Cir. 1977); accord
2 McCormick On Evidence § 241 (7th ed. updated June 2016) (“[C]ourts must
be scrupulous in assuring that the summary accurately portrays the contents
of the underlying material” and thus “guard against summaries that con-
tain . . . outright argument.”); 31 Charles Alan Wright et al., Federal Practice
& Procedure: Federal Rules of Evidence § 8043 (1st ed. updated Apr. 2018)
(noting that charts “add[ing] matters not present in [the summarized] materi-
als” might violate Federal Rule of Evidence 403). We have therefore found re-
versible error where the government “attempted to use a summary chart to
prove an element that it otherwise had not established.” United States v.
Ocampo-Vergara, 857 F.3d 303, 310 (5th Cir. 2017); see also United States v.




       17 Our caselaw diverges on whether trial courts must offer a limiting instruction. In
United States v. Bishop, we said that “[s]ummary evidence” admitted under Rule 1006
“should be accompanied by a cautionary jury instruction.” 264 F.3d 535, 547 (5th Cir. 2001).
In United States v. Williams, however, we wrote that a “summary chart that meets the re-
quirements of Rule 1006 is itself evidence and no instruction is needed.” 264 F.3d 561, 575
(5th Cir. 2001). But regardless whether cautionary instructions are necessary, they are in
some cases sufficient to eliminate a summary chart’s risk of unfair prejudice. See, e.g., United
States v. Whitfield, 590 F.3d 325, 365 (5th Cir. 2009) (“[T]he district court properly instructed
the jury as to the limited purposes of summary charts, minimizing any risk of prejudice.”).
                                              14
   Case: 16-10289    Document: 00514528995      Page: 15   Date Filed: 06/26/2018



                                 No. 16-10289
Hart, 295 F.3d 451, 459 (5th Cir. 2002) (“The government cannot use a ‘sum-
mary’ chart under FRE 1006 ‘to assume that which it was required to prove
beyond a reasonable doubt as operative facts of the alleged offense.’” (quoting
Taylor, 210 F.3d at 316)).
      Here, the exhibits’ “personal expenses” categories presented not just
summaries, but an expert’s inferences and opinions about the underlying rec-
ords. See Smyth, 556 F.2d at 1184 n.12 (warning of such exhibits); cf. Hart, 295
F.3d at 459 (similar). Although we have upheld the admission of similar sum-
mary exhibits, see United States v. Means, 695 F.2d 811, 817 (5th Cir. 1983);
United States v. Diez, 515 F.2d 892, 905 (5th Cir. 1975), we need not decide
that question because any error was harmless.
      “The presence of an inference” in a summary chart is not per se “preju-
dicial.” Armstrong, 619 F.3d at 384. No harm lies when the exhibit “does not
suggest any conclusions unsupported by the evidence,” id., the district court
properly instructs the jury, and the defendant conducts a “full cross-examina-
tion” of the charts’ author, United States v. Winn, 948 F.2d 145, 159 n.36 (5th
Cir. 1991); see also Means, 695 F.2d at 817 (chart “permissible” where “[t]he
witness’s conclusion constituted a fair assumption based on all the evidence,
was subject to full cross-examination by defendants’ attorneys, and the jury
was instructed amply to give it only its due weight”).
      All three curatives are present. First, the facts supported the forensic
accountant’s assumptions. Although the bank records did not state explicitly
that Spalding spent money on himself, no doubt his payments to vendors like
a jeweler or a home-mortgage company were personal. And the expert “ex-
plained in [significant] detail how [s]he had derived figures contained in the
summary charts from the underlying documents” and how the nature of each
expenditure and vendor justified her otherwise admissible expert conclusions.
United States v. Jennings, 724 F.2d 436, 442 (5th Cir. 1984); see also Fed. R.
                                      15
    Case: 16-10289          Document: 00514528995         Page: 16     Date Filed: 06/26/2018



                                          No. 16-10289
Evid. 702. Second, the analyst testified to all of the same opinions aloud and
the defense thoroughly questioned her and presented rebuttal evidence. Last,
the district court properly cautioned the jury every time it admitted a chal-
lenged chart and in the final instructions. 18 And if there are any lingering
doubts, recall that even the defense witnesses confirmed that Spalding “us[ed]
funds that were invested in Wind Plus in part to pay personal living expenses.”
        Spalding is not entitled to relief.
                                                V.
        We also reject Spalding’s claim that the jury instructions were infirm.
He advances three arguments: that the district court (1) misstated an element
of wire fraud in Count One; (2) constructively amended the wire-fraud charge
in Count Three by straying from the indictment’s language; and (3) should
have instructed that “literally true” statements cannot support a perjury con-
viction. None is persuasive.




        18   Each time the district court admitted a challenged chart, it gave the same instruc-
tion:
        [T]hese documents are summary documents of other records and express the
        conclusion of the witness based upon review of the documents underlying them
        how certain expenses should be categorized. It is up to you to determine if these
        summaries and conclusions are accurate. The best evidence of what occurred
        are the underlying records themselves.
We have endorsed similar instructions. See, e.g., Whitfield, 590 F.3d at 365 n.29 (district
court “properly instructed the jury” by saying, “[C]harts and summaries are valid only to the
extent that they accurately reflect the underlying supporting evidence . . . . So these charts
should be viewed in that manner, and you should give them only such weight as you think
they deserve.” (alterations omitted)). The district court’s admonitions also accord with the
pattern instruction for Rule 1006 evidence: “Certain charts and summaries have been re-
ceived into evidence. You should give them only such weight as you think they deserve.” 5th
Cir. Pattern Jury Instructions (Criminal) § 1.44 (2015). Notably, the final jury charge par-
roted this pattern instruction.
                                                16
    Case: 16-10289    Document: 00514528995      Page: 17   Date Filed: 06/26/2018



                                  No. 16-10289
                                        A.
      Spalding challenges his conviction on Count One because the district
court omitted a word while listing wire-fraud’s elements. The district court in-
structed that the jury could convict on that count only if “the scheme to defraud
described in Count One employed false material representations, material pre-
tenses, or false material promises.” Because the word, “false,” was missing be-
fore “material pretenses,” Spalding urges us to vacate that conviction.
      We ordinarily review jury instructions for abuse of discretion, examining
whether “the court’s charge, as a whole, is a correct statement of the law and
whether it clearly instructs jurors as to the principles of the law applicable to
the factual issues confronting them.” United States v. Kay, 513 F.3d 432, 446
(5th Cir. 2007) (quoting United States v. Daniels, 281 F.3d 168, 183 (5th Cir.
2002)). But Spalding did not raise this objection below. So he must point out
plain error—a high hurdle, as he must show a clear, obvious, and forfeited er-
ror affecting his substantial rights. See Gibson, 875 F.3d at 195; Fed. R. Crim.
P. 30(d). Even then, we will fix such error only if it “seriously affects the fair-
ness, integrity, or public reputation of judicial proceedings.” Molina-Martinez
v. United States, 136 S. Ct. 1338, 1343 (2016) (quoting United States v. Olano,
507 U.S. 725, 736 (1993)).
      Even if Spalding could satisfy plain-error’s first two prongs, he would fail
to show injury to his substantial rights. The wire-fraud statute and pattern
instructions indeed mention “false or fraudulent pretenses.” 18 U.S.C. § 1343
(emphasis added); accord 5th Cir. Pattern Jury Instructions (Criminal) § 2.57
(2015). But right before it listed the elements of Count One specifically, the
trial court instructed the jury on wire fraud generally. That general instruction
included the missing “false” and stated that the government “must [have]
proved beyond a reasonable doubt . . . that the Defendant knowingly devised


                                        17
    Case: 16-10289       Document: 00514528995          Page: 18     Date Filed: 06/26/2018



                                       No. 16-10289
or intended to devise a scheme by means of material false or fraudulent pre-
tenses” (emphasis added). Consider also that the government proved one over-
arching scheme—the accusations differed only on the dates, victims, and
means of interstate communication—and that the instructions on the other
fraud counts mirrored the statute and pattern instructions, “false pretenses”
and all.
       Spalding’s substantial rights remained unscathed.
                                              B.
       The same plain-error prong resolves Spalding’s next untimely argument.
He says that the district court constructively amended the indictment on Count
Three (the other wire-fraud charge) by changing the interstate-nexus ele-
ment. 19 But the district court instructed the jury not to consider that element
because Spalding and the government “stipulated that [it was] met.” Spalding
does not disavow that stipulation, so his substantial rights are intact.
                                              C.
       Spalding further faults the trial court for rejecting one of his proposed
instructions on the false-testimony counts. He reprises his Bronston argu-
ments, contending that the district court should have instructed that a “liter-
ally true” statement cannot be fraudulent. Cf. Bronston, 409 U.S. at 352–53.
We review for abuse of discretion, United States v. Sheridan, 838 F.3d 671, 672
(5th Cir. 2016), and see none here.



       19 An instruction constructively amends the indictment if it allows the jury to convict
on “a factual basis that effectively modifies an essential element of the offense” or on “a ma-
terially different theory or set of facts [from] that [with] which the defendant was charged.”
United States v. Nanda, 867 F.3d 522, 529 (5th Cir. 2017) (alterations omitted) (quoting
United States v. Chaker, 820 F.3d 204, 210 (5th Cir. 2016)), cert. denied, 138 S. Ct. 1578
(2018). Because Spalding never raised this argument below, we review it for plain error, see
United States v. Stanford, 805 F.3d 557, 565 n.2 (5th Cir. 2015), even though we have previ-
ously held that constructive amendments warrant “automatic reversal,” see United States v.
Bohuchot, 625 F.3d 892, 897 & n.12 (5th Cir. 2010).
                                             18
    Case: 16-10289    Document: 00514528995      Page: 19    Date Filed: 06/26/2018



                                  No. 16-10289
      Failing to give a defendant’s suggested instruction is an abuse of discre-
tion if the proposal is (1) substantively correct, (2) not “substantially covered”
in the jury charge, and (3) concerns “an important point in the trial so that the
failure to give it seriously impairs the defendant’s ability to present effectively
a particular defense.” Id. at 673 (quoting United States v. Simkanin, 420 F.3d
397, 410 (5th Cir. 2005)). We will not reverse, however, if the jury charge nev-
ertheless tracks the Fifth Circuit Pattern Instructions and correctly states the
law. Id.
      The district court did not err. Its charge substantially covered Spalding’s
point by instructing that a “statement that is true cannot be fraudulent.” And
again, Bronston was inapposite, so the instructions needed not dive deeper.
Nor did the jury charge hamper Spalding’s ability to air his defense that he
made “literally true” statements. The jurors heard and rejected that view.
      There was no instructional error.
                                       VI.
      Spalding also contests his sentence. He relinquished most of his argu-
ments. The rest reveal no procedural error.
      We assess criminal sentences “using a two-step abuse-of-discretion
standard.” United States v. Scott, 821 F.3d 562, 567 (5th Cir. 2016). At step
one, we gauge whether the sentencing court committed a “significant proce-
dural error such as improperly calculating the Sentencing Guidelines range.”
Id. Step two requires us to review the sentence for “substantive reasonable-
ness.” Id.




                                        19
    Case: 16-10289       Document: 00514528995          Page: 20     Date Filed: 06/26/2018



                                       No. 16-10289
                                              A.
       Spalding’s principal objection is that the district court used the wrong
Guidelines manual for his fraud convictions. He contends that the 2015 man-
ual—instead of the more-draconian 2014 version 20—should have controlled be-
cause it took effect months before his sentencing.
       But Spalding surrendered this argument. The district court first set sen-
tencing for July 2015, when the 2014 manual still applied. Spalding then
sought and secured several continuances, the last of which he requested in late
October 2015—three days before the new manual took over. The court granted
that continuance on one condition: that “the guidelines in effect [on October 29,
2015] will be applied by the court in connection with a continuance; not the
guidelines that are taking effect after today.” Spalding’s counsel agreed: “I
would not argue as a matter of law that they had to be applied. . . . I will not
argue the November ’15 guidelines are legally—you’re legally required to apply
those.” We will not review on appeal the very argument Spalding renounced
below. See United States v. Ruiz-Arriaga, 565 F.3d 280, 282–83 (5th Cir. 2009)
(finding waiver where “defense counsel affirmatively represented to the dis-
trict court a sentencing range that appellate counsel now disavows”).
       Spalding’s riposte is that this issue is unwaivable. After all, he writes,
federal law says a district court “shall” use the Guidelines manual “in effect on
the date the defendant is sentenced.” 18 U.S.C. § 3553(a)(4) (emphasis added).
Spalding reads this directive to leave district courts no discretion. 21




       20 The 2014 manual set Spalding’s sentencing range at 210–262 months. The 2015
version would have dropped it to 135–168 months.
       21 At oral argument, Spalding suggested that even were the right waivable, the de-

fendant would have to participate personally in the waiver. Cf. Olano, 507 U.S. at 733
(“[W]hether the defendant must participate personally in the waiver . . . depend[s] on the
right at stake.”). Spalding waived this argument, too, because he never briefed it, see United
States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010), and, regardless, Spalding’s position
                                              20
    Case: 16-10289        Document: 00514528995           Page: 21     Date Filed: 06/26/2018



                                        No. 16-10289
       The word, “shall,” cannot bear the weight Spalding assigns it. Inflexible
focus on “shall” would read the Constitution itself as forbidding bench trials
and guilty pleas. Cf. U.S. Const. amend. VI (“In all criminal prosecutions, the
accused shall enjoy the right to a speedy and public trial, by an impartial jury
. . . .” (emphases added)). Yet, it is well-settled that a “criminal defendant may
knowingly and voluntarily waive many of the most fundamental protections
afforded by the Constitution.” United States v. Mezzanatto, 513 U.S. 196, 201
(1995); accord Olano, 507 U.S. at 733 (“[A] defendant who knowingly and vol-
untarily pleads guilty in conformity with the requirements of Rule 11 cannot
have his conviction vacated by a court of appeals on the grounds that he ought
to have had a trial.”). The same goes for statutory rights: “absent some affirm-
ative indication of Congress’ intent to preclude waiver,” we must “presume[]
that statutory provisions are subject to waiver by voluntary agreement of the
parties.” Mezzanatto, 513 U.S. at 201. We spot no Congressional signal forbid-
ding waiver here. And because defendants may waive their rights to appeal
their sentences generally, e.g., United States v. Jacobs, 635 F.3d 778, 780–81
(5th Cir. 2011), such waivers necessarily include claims of Guidelines error, see
Ruiz-Arriaga, 565 F.3d at 282–83.
       It follows that Spalding’s right to be sentenced under the 2015 Guide-
lines was waivable. 22 The district court did not err in accepting the unequivocal
waiver here.


would likely fail on the merits, see Ruiz-Arriaga, 565 F.3d at 282–83 (finding Guidelines
waiver based on defense counsel’s statements).
       22 We are not alone in holding defendants to their bargain when they agree to use an

otherwise inapplicable Guideline. See, e.g., United States v. Riggi, 649 F.3d 143, 148–50 (2d
Cir. 2011) (enforcing appellate waiver despite ex post facto issue); United States v. Collier,
585 F.3d 1093, 1096 (8th Cir. 2009) (finding waiver where defense counsel agreed to apply
an outdated, mandatory Guidelines manual); United States v. Magouirk, 468 F.3d 943, 951
(6th Cir. 2006) (similar); cf. United States v. Gilcrist, 106 F.3d 297, 302 (9th Cir. 1997) (“[W]e
cannot consider [the defendant’s] ex post facto argument because [he], at the sentencing hear-
ing, expressly agreed to the use of the Guidelines Manual in effect at the time of sentencing.”).
                                               21
    Case: 16-10289        Document: 00514528995          Page: 22     Date Filed: 06/26/2018



                                       No. 16-10289
                                              B.
       We next consider whether the district court properly calculated the ad-
visory sentencing range under the 2014 manual. Spalding says the district
court erred by applying the “sophisticated means” enhancement under
U.S.S.G. § 2B1.1(b)(10)(C) (2014). He preserved this argument, so we review it
for clear error. See, e.g., United States v. Charroux, 3 F.3d 827, 836 (5th Cir.
1993) (“We review for clear error the district court’s factual finding that the
defendants used sophisticated means to conceal their offenses.”). “The court
will find clear error . . . ‘only if, based on the entire evidence, the court is left
with the definite and firm conviction that a mistake has been committed.’”
United States v. Nava, 624 F.3d 226, 229 (5th Cir. 2010) (quoting United States
v. Rose, 449 F.3d 627, 633 (5th Cir. 2006)). “A factual finding is not clearly
erroneous if it is plausible in light of the record read as a whole.” Id. (quoting
Rose, 449 F.3d at 633).
       Spalding’s conduct lands squarely within the Guideline’s grasp. The
2014 commentary 23 defines “sophisticated means” as
       especially complex or especially intricate offense conduct pertain-
       ing to the execution or concealment of an offense. . . . Conduct such
       as hiding assets or transactions, or both, through the use of ficti-
       tious entities, corporate shells, or offshore financial accounts also
       ordinarily indicates sophisticated means.
§ 2B1.1 cmt. n.9(B). Although Spalding insists that “some complexity will al-
ways be required” to commit fraud, here he is far too modest. To name just a
few salient acts: he siphoned money by maintaining a foreign corporation and




       23 “[C]ommentary in the Guidelines Manual that interprets or explains a guideline is
authoritative unless it violates the Constitution or a federal statute, or is inconsistent with,
or a plainly erroneous reading of, that guideline.” Stinson v. United States, 508 U.S. 36, 38
(1993).
                                              22
    Case: 16-10289        Document: 00514528995          Page: 23      Date Filed: 06/26/2018



                                        No. 16-10289
used six corporate bank accounts, one of which was a shell through which he
masked his expenditures. Cf. id. 24
       There was no mistaking Spalding’s sophistication.
                                               C.
       The district court also increased Spalding’s offense level under U.S.S.G.
§ 2B1.1(b)(19)(a) (2014), 25 concluding that Spalding violated securities law and
should have registered as a broker. Again we find waiver.
       Spalding’s appellate counsel claims error. But trial counsel said the op-
posite: “I can’t argue, based on my review of the Securities Act, that Mr. Spal-
ding shouldn’t have, under a technical reading of the Act, been registered as a
broker.” Indeed, trial counsel informed the district court that applying §
2B1.1(b)(19)(a) would be “technically correct.” He then advocated for a variance
outside of the Guidelines because “there are . . . degrees of engaging in broker-
ing” and “Spalding [was] at the very bottom of that scheme in that he was only
selling his own product.” That waiver forecloses our review. See, e.g., United
States v. Rodriguez-De la Fuente, 842 F.3d 371, 374 (5th Cir. 2016) (“Waiver
extinguishes an error, taking it out of Federal Rule of Criminal Procedure
52(b), and thus [w]aived errors are entirely unreviewable.” (citations omit-
ted)). 26



       24  Spalding’s reliance on United States v. Valdez, 726 F.3d 684 (5th Cir. 2013) is there-
fore misplaced. In Valdez, we held the sophisticated-means enhancement inapplicable be-
cause the defendant simply “took money directly deposited from Medicare into his operating
account, which as in his name, and moved it into his investment accounts, which were also
in his name.” Id. at 695.
        25 This Guideline calls for a four-level increase if the offense involves “a violation of

securities law and, at the time of the offense, the defendant was . . . a registered broker or
dealer . . . or . . . an investment adviser.” U.S.S.G. § 2B1.1(b)(19)(A). The probation office
reasoned that “[t]he legal definition of ‘registered broker’ and ‘investment advisor’ includes
someone who is required to register. Because the defendant was selling promissory notes, he
should have . . . registered.” Cf. 15 U.S.C. §§ 78c(a)(48), 78o(a)(1).
        26 For the first time at oral argument, Spalding posited that his waiver was equivocal.

We disagree. But even were we to credit Spalding’s belated assertion, Spalding’s statements
                                              23
    Case: 16-10289        Document: 00514528995          Page: 24     Date Filed: 06/26/2018



                                       No. 16-10289
                                              D.
       Last, Spalding asserts that the district court arrived at the wrong Guide-
lines range by overstating the losses he caused. He argues that the district
court should have credited him for services rendered—namely, money spent on
“legitimate business expenses.”
       Determining the loss amount is a fact-finding we review for clear error.
United States v. Brown, 727 F.3d 329, 341 (5th Cir. 2013). For fraud cases, the
Guidelines require district courts to calculate the “greater of actual loss or in-
tended loss” resulting from the offense; higher losses trigger higher offense lev-
els. U.S.S.G. § 2B1.1(b)(1) & cmt. n.3(A) (2014). An “actual loss” is “the reason-
ably    foreseeable     pecuniary      harm      that    resulted     from    the    offense.”
Id. cmt. n.3(A)(i). An “intended loss” is “the pecuniary harm that was intended
to result from the offense.” Id. cmt. n.3(A)(ii). Either way, the sentencing court
must lower the amount by any “money returned” or “the fair market value of
the property returned and the services rendered . . . to the victim[s] before the
offense was detected.” Id. cmt. n.3(E)(i). “The district court need only make a
reasonable estimate of the loss, and, given the unique position it occupies to
assess the loss amount, its loss calculation is entitled to appropriate deference.”
Brown, 727 F.3d at 341 (citations omitted).
       The district court cut Spalding’s loss amount by the small sum he repaid
investors. The court pegged the remaining loss at $3,391,146.80. 27 That was
correct. No further discounts were warranted because Spalding returned his




would either trigger the invited-error doctrine or the plain-error one. See United States v.
Rodriguez, 602 F.3d 346, 350–51 (5th Cir. 2010). He satisfied neither.
        27 Spalding also contends that the government failed to show he “had the subjective

intent to cause $3,391,146.80 in loss to the investors.” That argument ignores that the district
court used the actual loss figure—the amounts investors loaned because of Spalding’s mis-
representations, less the amounts Spalding repaid. See U.S.S.G. § 2B1.1 cmt. nn.3(A)(i), (E)(i)
(2014).
                                              24
    Case: 16-10289        Document: 00514528995           Page: 25      Date Filed: 06/26/2018



                                        No. 16-10289
victims nothing else of value, notwithstanding his putative “legitimate busi-
ness expenses.”
       We find persuasive the Second Circuit’s answer to this question. See
United States v. Byors, 586 F.3d 222 (2d Cir. 2009) (applying a substantially
similar version of § 2B1.1). In that fraud case, John Byors, like Spalding,
tricked investors into lending him money for a business. Id. at 224. Byors, like
Spalding, “represent[ed] to investors that their money would be used for busi-
ness-related purposes.” Id. Byors, like Spalding, “used substantial amounts of
the borrowed funds to make down payments on houses,” “to purchase automo-
biles,” and “for a variety of other personal expenditures.” Id. And Byors, like
Spalding, argued at sentencing that his “legitimate business expenditures”
should defray the loss amount “as ‘services rendered’ to the victims.” Id. at 226.
The Second Circuit disagreed: “The Guidelines do not require a loss to be offset
by any legitimate expenditures, as defendant argues, but rather by ‘value’ that
has been conferred on victims in the form of money or property returned or
services rendered.” Id. And because Byors’s “expenditures, legitimate or not,
conferred nothing of value and no benefit on his victims,” he “rendered no ‘ser-
vices’ to them and failed to deliver any return on their ‘investment.’” Id.
       So, too, for Spalding. His investors (other than the few he repaid) re-
ceived no value or benefit from business expenditures prolonging the fraud.
See id. 28 Neither does Spalding argue that the promissory notes themselves


       28 See also, e.g., United States v. Foster, 878 F.3d 1297, 1306 (11th Cir. 2018) (no offset
where defendant’s defrauded investors “would be unable to sell whatever interest they did
have”); United States v. Evans, 744 F.3d 1192, 1198 (10th Cir. 2014) (no offset for “services
rendered” that “provided no ultimate benefit to the investors and prolonged the fraud”);
United States v. Craiglow, 432 F.3d 816, 820 (8th Cir. 2005) (rejecting “the argument that
one who commits a fraud is entitled to his business expenses” in “perpetrating” the crime
(quoting United States v. Whatley, 133 F.3d 601, 606 (8th Cir. 1998)); United States v. Blitz,
151 F.3d 1002, 1012 (9th Cir. 1998) (no offset for refunds “done for the sole purposes of de-
flecting serious disruption of [the defendants’] schemes and making the operation look legit-
imate”); United States v. Marvin, 28 F.3d 663, 665 (7th Cir. 1994) (“Even if we could agree
                                               25
    Case: 16-10289      Document: 00514528995         Page: 26    Date Filed: 06/26/2018



                                     No. 16-10289
are worth anything. Cf. United States v. Leonard, 529 F.3d 83, 93 (2d Cir.
2008). The district court thus did not err in refusing to reduce the loss amount
beyond what Spalding refunded.


                              *             *             *


      AFFIRMED.




that these expenditures were ‘legitimate’ as [the defendant] claims, they nevertheless were
intertwined with and an ingredient of [his] overall fraudulent scheme. . . . The monies he
spent as part of his fraudulent scheme do not become ‘legitimate business expenses’ simply
because other legitimate businesses also incur these expenses.”).
                                            26